Citation Nr: 0807853	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right arm fracture.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for residuals of a left 
ankle injury.

6.  Entitlement to service connection for loss of teeth.

7.  Entitlement to service connection for skin cancer, 
claimed as soft tissue tumors, to include as due to herbicide 
exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In January 2006, the veteran testified at a personal hearing 
before a Decision Review Officer at the St. Louis RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The competent evidence of record does not reflect that 
the veteran has a current bilateral hearing disability.  

3.  The competent evidence of record does not reflect a 
current tinnitus diagnosis.

4.  The competent evidence of record does not reflect that 
the veteran injured his right arm during service.

5.  The competent evidence of record does not reflect that 
the veteran has a current left ankle disability.

6.  The competent evidence of record does not reflect that 
the veteran suffered a compensable tooth disability during 
service.

7.  The competent evidence of record does not reflect that 
the veteran's skin cancer was related to his military 
service, nor may such a relationship be presumed.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.   38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  Residuals of a current right arm fracture are not related 
to active military service, nor may arthritis be presumed to 
have been so incurred.   38 U.S.C.A. §§ 1110, 1112, 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  Residuals of a current head injury are not related to 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

5.  Residuals of a current left ankle disability are not 
related to active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).

6.  A dental condition was neither incurred in nor aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2007).

7.  Skin cancer, claimed as soft tissue tumors, was not 
incurred in or aggravated by service, and it may not be 
presumed to have been incurred during such service, including 
as secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
September 2004. This letter advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, this letter expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  A March 2006 
letter notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records and private medical 
records.  There are no identified, outstanding records 
requiring further development.  Therefore, the duties to 
notify and assist having been met, the Board turns to the 
analysis of the veteran's claims on the merits.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss and arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309 .

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Bilateral Hearing Loss

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that direct service connection will be granted on the basis 
of delayed onset for a hearing disability which is initially 
manifest after service when the evidence demonstrates that 
the post service hearing disability is causally related to 
acoustic trauma (injury) in service.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id.  The Court further opined that 38 C.F.R. § 3.385 
then operates to establish when a hearing loss can be service 
connected.  Id. at 159. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the case at hand, the veteran has submitted no evidence of 
a current hearing disability.  Pertinent law and regulations 
specifically limit entitlement to service connection to 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The Court has stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability [,] there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

There is no current audiology examination report of record, 
and the veteran's service medical records do not reflect that 
he suffered from hearing loss during service.  As noted 
above, the lack of evidence of hearing loss in service does 
not indicate that the veteran's claim should automatically be 
denied.  However, in the absence of evidence of current 
hearing loss, the Board need not reach the question of 
whether the veteran experienced acoustic trauma during 
service.  

Tinnitus

As with the hearing loss claim, the Board notes that the 
veteran has presented no evidence of tinnitus.  With no 
diagnosis of tinnitus, and no indication that the veteran has 
ever sought treatment for undiagnosed tinnitus, service 
connection must be denied.  See Brammer, supra.  

Residuals of a Right Arm Fracture

While the veteran has testified that he fractured his right 
arm when he fell out of a jeep during service, his service 
medical records contain no evidence of an in-service right 
arm injury.  Nor is there medical evidence of record of a 
right arm fracture until June 2000.  While the June 2000 
right elbow x-ray report notes severe degenerative disease of 
the joint consistent with what is most likely an old injury, 
there is no evidence that this old injury occurred during the 
veteran's military service.  Because this evidence is from 40 
years after the veteran's military service, the Board may not 
presume that the veteran's arthritis resulted from an in-
service injury.  Therefore, without evidence of an in-service 
right arm injury, service connection for residuals of a right 
arm injury must be denied.

Residuals of a Head Injury

Likewise, service connections for the veteran's current 
symptoms of a head injury must be denied as well, as the 
veteran's service medical records contain no evidence of an 
in-service head injury.  In fact, the earliest evidence of a 
current head injury appears in April 2001 medical records.  
According to these records, the veteran experienced severe 
headaches, memory loss, and dizziness after he was thrown 
from a horse and landed on his face.  In the absence of 
evidence of an injury in service, service connection must be 
denied.


Residuals of a Left Ankle Injury 

The Board notes that the veteran's service medical records 
reflect that he injured his left ankle during service.  
However, the veteran's separation examination and medical 
history reports from July 1961 indicate no current left ankle 
disability.  Furthermore, the veteran has presented no 
medical evidence demonstrating that he complained of or 
sought treatment for a left ankle disability since separation 
from service.  Therefore, in the absence of evidence of a 
current ankle disability, service connection must be denied.  
See Brammer, supra.

Tooth Loss

The veteran has requested service connection for a dental 
condition, claiming that his upper teeth were traumatized in 
the jeep accident during service.  He has stated that his 
upper gums were bruised and sore, but that the jaw itself did 
not seem to be fractured or injured.  

Regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient treatment. 38 C.F.R. § 3.381(a). The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred in or 
aggravated in the line of duty during active service. When 
applicable, the rating activity will determine whether the 
condition is due to combat or other service trauma, or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(b).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service. Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

In addition to the dental conditions for which outpatient 
dental treatment is warranted under 38 C.F.R. § 3.381, 
treatment may be available to the veteran under the 
provisions of 38 U.S.C.A. § 17.161, which sets forth several 
classes of eligibility. For instance, outpatient dental 
treatment on a one-time completion basis is available to 
veterans with a service-connected noncompensable dental 
disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI). 38 C.F.R. § 17.161.  For the purposes of determining 
whether a veteran has Class II(b) eligibility for dental care 
under 38 C.F.R. § 17.161, the term 'service trauma' does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97 (January 22, 1997).  A compensable, 10 
percent, disability evaluation is warranted where the lost 
masticatory surface cannot be restored by suitable prosthesis 
and there is loss of all lower anterior teeth or all upper 
and lower teeth on one side; a zero percent disability rating 
is warranted where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease, such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913.

The veteran has not presented any medical evidence suggesting 
that he currently has a compensable dental disorder or 
disability which is related to the period of active service.  
Moreover, the Board concludes that the provisions of 38 
U.S.C.A. § 1154 (West 2002) do not apply, as the veteran has 
not alleged that he incurred dental trauma while engaging in 
combat with the enemy.  The veteran's September 1959 
induction dental record shows teeth numbers 1, 2, 14, 16, 17, 
19, 30, 31, and 32 were missing.  His July 1961 separation 
examination report notes that teeth numbers 2, 14, 19, 30, 
31, and 32 were missing.  The medical records do not reflect 
that the veteran lost any teeth during service, and they do 
not reflect that the veteran complained of dental trauma 
during service.

The preponderance of the evidence shows that there was no 
dental trauma during service.  The veteran's service medical 
records do not indicate that he was missing any more teeth on 
separation than were missing on induction.  Furthermore, the 
veteran has presented no evidence of post-service dental 
treatment reflecting that he suffered dental trauma in 
service.  Therefore, the veteran is not entitled to 
outpatient dental treatment per 38 C.F.R. § 3.381(a), which 
refers to 38 C.F.R. § 17.161. Under 38 C.F.R. § 17.161 Class 
I, there must be a compensable disability, and there is not.  
Additionally, he is not entitled to outpatient treatment of 
these under 38 C.F.R. § 17.161, Class II (a), as there is no 
combat wound or service trauma.  Furthermore, he is not 
entitled to dental treatment on a one-time completion basis 
as he was discharged from service in 1961 and initial record 
of a claim for dental treatment was not made until 2004.  
Finally, it is neither claimed nor shown that the appellant 
meets any of the other dental treatment eligibility 
categories set forth in 38 C.F.R. § 17.161.  Under the 
circumstances, service connection for a dental disorder for 
compensation and treatment purposes is not warranted.  
Accordingly, the claim for service connection for tooth loss, 
for the purposes of VA outpatient dental treatment, is 
denied.

Skin Cancer

The veteran has also claimed entitlement to service 
connection for skin cancer, claimed as soft tissue tumors, to 
include as due to herbicide exposure.  The Board will first 
determine whether the veteran's claim may be granted on a 
presumptive basis and, if not, will then examine whether 
direct service connection may be granted.

A veteran who was exposed to a herbicide agent (Agent Orange) 
during active service may be awarded presumptive service 
connection for the following disorders: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  In order to qualify 
for presumptive service connection, chloracne or other 
acneform disease consistent with chloracne; porphyria cutanea 
tarda; and acute and subacute peripheral neuropathy must be 
manifested to a degree of 10 percent or more within one year 
of the last date of exposure.  38 C.F.R. § 3.307(a)(6).  The 
remaining diseases are compensable on a presumptive basis if 
manifest to a degree of 10 percent or more at any time after 
service.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

The Department of Defense also acknowledges the use of 
herbicides for specific units that served in areas along the 
DMZ in Korea between April 1968 and July 1969.  See e.g., VHA 
Directive 2000-027 (September 5, 2000).  

In the case at hand, the veteran served from September 1959 
to August 1961, and his personnel records reflect he served 
in Korea from August 1960 to August 1961.  Therefore, the 
veteran does not possess the necessary service to qualify for 
presumptive exposure to Agent Orange.  Even if it was 
demonstrated that the veteran was exposed to Agent Orange, 
however, basal cell carcinoma is not one of the disabilities 
that is presumptively linked to Agent Orange exposure.  
Therefore, because presumptive service connection cannot be 
established, the Board will consider whether service 
connection on a direct basis is warranted.

The Board has examined the veteran's service medical records 
and has found no evidence of basal cell carcinoma in service.  
A November 1959 record reflects that the veteran had boils on 
the back of his neck drained and cleaned.  These records do 
not indicate that the veteran was ever treated again for this 
condition during the remainder of his time in service.  His 
July 1961 separation examination and medical history records 
do not indicate that there were skin abnormalities on the 
back of the veteran's neck when he separated from service.  
The veteran testified at his January 2006 hearing that he did 
not have problems with these boils after service, and he has 
presented no medical evidence demonstrating that he ever 
sought treatment for a recurrence of this condition.  

The only post-service evidence of a skin disability is the 
veteran's basal cell carcinoma.  Specifically, private 
medical records reflect that the veteran was diagnosed with 
and treated for basal cell carcinoma in 2000 through 2004.  
These records do not suggest that this disability is related 
to the boils that the veteran had during service.  Therefore, 
in the absence of evidence linking the veteran's in-service 
boils with his subsequent basal cell carcinoma, direct 
service connection must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a right 
arm fracture is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a left 
ankle injury is denied.

Entitlement to service connection for loss of teeth is 
denied.

Entitlement to service connection for skin cancer, claimed as 
soft tissue tumors, is denied.

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


